United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4069
                                   ___________

The Farmers and Merchants Bank,         *
Stuttgart, Arkansas,                    *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Arkansas.
St. Paul Fire and Marine Insurance      *
Company, St. Paul, Minnesota,           *       [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                          Submitted: May 7, 1998

                               Filed: May 11, 1998
                                   ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      The Farmers and Merchants Bank appeals from the district court&s1 adverse grant
of summary judgment in its diversity action against St. Paul Fire and Marine Insurance




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Company. Upon review of the record and the parties& submissions on appeal, we
affirm for the reasons set forth in the district court&s opinion. See 8th Cir. R. 47B.
      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-